          Case 1:20-cv-01493-TJK Document 25 Filed 11/19/20 Page 1 of 3
1    Homayoun Ranjijifroody Aka Howie Jays, PRO SE
     20200 W Dixie Hwy Suite # 1208
2    Miami, FL 33180
3
4                                IN THE UNITED STATES DISTRICT COURT
5                                    FOR THE DISTRICT OF COLUMBIA
6                                               CIVIL DIVISION
7
                                                                       JUDGE TIMOTHY J. KELLY
8
                                                                           C.A. 1:20-CV-01493
9
10
11   In the Matter of:                                 )      MOTION TO DISMISS WITH
                                                       )      PREJUDICE
12   DAVID E. HOFFMAN JR.                              )
                                                       )
13                                                     )
     Plaintiff,                                        )
14                                                     )
     vs.                                               )
15                                                     )
                                                       )
16   Homayoun Ranjijifroody                            )
     aka ‘Howie Jays’                                  )
17                                                     )
     LoanSmarter Inc                                   )
18                                                     )
     DBA LoanSmarter.com                               )
19                                                     )
     Mortgage Enterprise America Inc                   )
20                                                     )
                                                       )
21                                                     )
                      Defendants
22
23                               MOTION TO DISMISS WITH PREJUDICE
24    Comes Now, The Defendants Homayoun Ranjijifroody, AKA Howie Jays, Mortgage Enterprise
25     America Inc, LoanSmarter Inc., DBA LoanSmarter.com herein referred to as (“Jays”) for their
26                motion to dismiss with prejudice for lack of any proper jurisdiction and venue.
27
28




                                                        -1-
                                      MOTION TO DISMISS WITH PREJUDICE
     Case 1:20-cv-01493-TJK Document 25 Filed 11/19/20 Page 2 of 3
1
2                      IMPROPER JURISDICTION AND VENUE
3
4    1. There is no personal jurisdiction over the Defendants because none of the Defendants
5       does not reside or conduct business in the District of Columbia and have never resided
6       or conducted business in the District of Columbia.
7
8    2. Defendant hereby requests dismissal of the case according to Rule 12(b)(2) and
9       12(b)(3), the Defendant in good faith requests dismissal of the case by the court due to
10      improper jurisdiction.
11
12   3. The Venue where the court is located is improper for this case because no part of the
13      events or omissions giving rise to the claims occurred in the District of Columbia,
14      subject to Rule 12(b)(3).
15
16   4. The Defendant is residing and operating business in the State of Florida, as shown in
17      the attached Exhibit “A” with a principal place of business at 20200 West Dixie
18      Highway, Suite 1208, Miami, Florida 33180. Defendant is also Properly licensed to
19      practice as a mortgage broker/lender in Florida. Loansmarter Inc’s NMLS license
20      shows company headquarters in Florida. (See Exhibit A – Loansmarter Inc – NMLS
21      License)
22                                  PRAYER FOR RELIEF
23
24      WHEREFORE Defendant requests that this court:
25
26   1. Dismiss the case with prejudice against the Plaintiff on grounds of no personal
27      jurisdiction and improper venue.
28




                                             -2-
                            MOTION TO DISMISS WITH PREJUDICE
           Case 1:20-cv-01493-TJK Document 25 Filed 11/19/20 Page 3 of 3
1
2                                               NOTICES
3
4        1. Notice. Any notice required under this Motion can be provided to Defendant LoanSmarter
5            at the following addresses:
6
         To the Defendant                   LoanSmarter Inc DBA LoanSmarter.com
7                                           c/o Homayoun Ranjijifroody
8                                           AKA Howie Jays
                                            20200 West Dixie Highway, Suite 1208
9                                           Miami, Florida 33180
                                            ceo@loansmarter.com
10
11
12      I declare under the penalty of perjury under the laws of the State of Florida, that the foregoing

13   is true and correct. Under Federal rules of Civil Procedure 11, by signing below, I certify to the

14   best of my knowledge, information and belief that this complaint: (1) is not being presented for an

15   improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of

16   litigation; (2) is supposed by existing law or by a nonfrivolous argument for extending, modifying,

17   or reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

18   identified, will likely have evidentiary support after a reasonable opportunity for requirements of

19   Rule 11.

20
21
22                                  By: /s/ Homayoun Ranjijifroody (Howie Jays) PRO SE

23                                  20200 W Dixie Hwy Ste# 1208, Miami FL 33180

24
25                                  _______________________________________

26
27                                  Dated this 19th Day of November 2020.

28




                                                       -3-
                                    MOTION TO DISMISS WITH PREJUDICE
